

116 S3992 IS: To amend the Small Business Act to provide that certain chambers of commerce and destination marketing organizations are eligible for loans under the paycheck protection program, and for other purposes. 
U.S. Senate
2020-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3992IN THE SENATE OF THE UNITED STATESJune 17, 2020Mr. Cruz (for himself, Mr. Scott of South Carolina, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Act to provide that certain chambers of commerce and destination marketing organizations are eligible for loans under the paycheck protection program, and for other purposes. 1.Eligibility for chambers of commerce and destination marketing organizations for loans under the paycheck protection programSection 7(a)(36)(D) of the Small Business Act (15 U.S.C. 636(a)(36)(D)) is amended—(1)in clause (v), by inserting or whether an entity described in clause (vii) employs not more than 300 employees, after clause (i)(I),; and(2)by adding at the end the following:(vii)Eligibility for certain chambers of commerce and destination marketing organizations(I)In generalDuring the covered period—(aa)any chamber of commerce that is described in section 501(c)(6) of the Internal Revenue Code and that is exempt from taxation under section 501(a) of such Code shall be eligible to receive a covered loan if the chamber of commerce employs not more than 300 employees; and(bb)any destination marketing organization shall be eligible to receive a covered loan if the destination marketing organization employs not more than 300 employees and—(AA)is described in section 501(c) of the Internal Revenue Code and is exempt from taxation under section 501(a) of such Code; or(BB)is a quasi-governmental entity or is a political subdivision of a State or local government, including any instrumentality of those entities. (II)Rule of constructionNothing in this clause shall be construed to provide eligibility for trade associations for covered loans..